USCA11 Case: 21-13301        Date Filed: 08/29/2022   Page: 1 of 5




                                            [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-13301
                     Non-Argument Calendar
                    ____________________

ALI AMIRI,
                                               Plaintiff-Appellant,
versus
ARUNAVA GUPTA,
Associate Director (of the MINT), et al.,


                                                      Defendants,


UNIVERSITY OF ALABAMA, THE,


                                             Defendant-Appellee.
USCA11 Case: 21-13301         Date Filed: 08/29/2022    Page: 2 of 5




2                      Opinion of the Court                 21-13301

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
              D.C. Docket No. 7:18-cv-00425-RDP
                    ____________________

Before ROSENBAUM, GRANT, and MARCUS, Circuit Judges.
PER CURIAM:
       Ali Amiri appeals pro se the district court’s denial of his mo-
tion to reopen, under Federal Rule of Civil Procedure 60 (“Rule
60”), his 42 U.S.C. § 1983 suit against the University of Alabama.
His complaint alleged that the University deprived him of proce-
dural due process in violation of § 1983 when it dismissed him from
its physics Ph.D. program without a formal hearing or notice that
dismissal procedures had begun. The district court granted sum-
mary judgment in favor of the University, finding that Eleventh
Amendment immunity barred Amiri’s suit. Amiri later filed a mo-
tion to reopen his case pursuant to Rule 60, which the district court
denied. On appeal, Amiri’s brief -- liberally construed -- argues the
merits of his §1983 claim and alleges wrongdoing against the Uni-
versity and its professors. After careful review, we affirm.
       We review the denial of a Rule 60 motion for abuse of dis-
cretion. Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d
839, 842 (11th Cir. 2008). We will not disturb a district court’s de-
cision on abuse of discretion review if it falls within a range of
USCA11 Case: 21-13301         Date Filed: 08/29/2022    Page: 3 of 5




21-13301               Opinion of the Court                         3

permissible choices and was not influenced by a mistake of law.
Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). The denial of
a Rule 60 motion will be affirmed unless the appellant offers “a jus-
tification for relief so compelling that the district court was re-
quired to grant [the] motion.” Maradiaga v. United States, 679 F.3d
1286, 1291 (11th Cir. 2012) (quotation marks omitted). The scope
of review is narrow, addressing only the propriety of the denial of
relief, and does not extend to the underlying judgment. Id.
       Relevant here, Rule 60(b) provides three grounds upon
which a party may obtain relief from a final judgment: (1) mistake,
inadvertence, surprise, or excusable neglect; (2) fraud, misrepresen-
tation, or misconduct by an opposing party; or (3) “any other rea-
son that justifies relief.” Fed. R. Civ. P. 60(b)(1), (3), (6). A Rule
60(b) motion must be made within a reasonable time, and for rea-
sons (1) and (3), no more than a year after the entry of the judgment
or order. Id. at 60(c)(1). A motion under Rule 60 based on “any
other reason that justifies relief” must show extraordinary circum-
stances justifying the reopening of a final judgment. Cano v. Baker,
435 F.3d 1337, 1342 (11th Cir. 2006). But even if extraordinary cir-
cumstances are shown, the decision of whether to grant the re-
quested relief is a matter for the district court’s sound discretion.
Id.
      Pro se pleadings are held to a less stringent standard than
pleadings filed by lawyers, and thus are construed liberally. Tan-
nenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
Federal courts may ignore the label that a pro se litigant attaches
USCA11 Case: 21-13301         Date Filed: 08/29/2022     Page: 4 of 5




4                       Opinion of the Court                 21-13301

to a motion and place it within a different legal category in order
to create a better correspondence between the substance of the
motion and its underlying legal basis. Castro v. United States, 540
U.S. 375, 381–82 (2003). But we only have jurisdiction to review
the judgments, orders, or portions thereof which are specified in an
appellant’s notice of appeal. See Osterneck v. E.T. Barwick Indus.,
Inc., 825 F.2d 1521, 1528 (11th Cir. 1987) (“The general rule in this
circuit is that an appellate court has jurisdiction to review only
those judgments, orders or portions thereof which are specified in
an appellant’s notice of appeal . . . . [W]here some . . . orders are
expressly made a part of the appeal, we must infer that the appel-
lant did not intend to appeal other unmentioned orders or judg-
ments.”); see also Moton v. Cowart, 631 F.3d 1337, 1341 n.2 (11th
Cir. 2011) (explaining that when the appellant listed a specific order
in his pro se notice of appeal, we lacked jurisdiction to review
claims that were dismissed in an earlier unnamed order).
        We begin by noting that Amiri’s notice of appeal only spec-
ifies the order denying his Rule 60 motion to reopen, and does not
identify the underlying order of the district court that granted sum-
mary judgment in favor the University. However, the arguments
in Amiri’s brief on appeal concern the merits of his § 1983 claim,
the applicability of Eleventh Amendment immunity, and the dis-
trict court’s allegedly erroneous factual findings -- all of which per-
tain only to the district court’s underlying ruling on summary judg-
ment. Because we lack jurisdiction to consider any order other
than the Rule 60 order that Amiri specified in his notice of appeal,
USCA11 Case: 21-13301          Date Filed: 08/29/2022      Page: 5 of 5




21-13301                Opinion of the Court                           5

his arguments concerning the underlying judgment are outside our
scope of review. See Osterneck, 825 F.2d at 1528.
        We do, however, have jurisdiction to review the district
court’s denial of Amiri’s Rule 60 motion. But even construing his
filings liberally, we conclude that the district court did not abuse its
discretion in refusing to reopen the judgment. See Tannenbaum,
148 F.3d at 1263. The arguments in Amiri’s motion concerned his
inability to attend trial and pay his docketing fees and the Univer-
sity’s alleged wrongdoing, which sound in “excusable neglect” and
“fraud . . . , misrepresentation, or misconduct by an opposing
party,” pursuant to Rule 60(b)(1) and (3). And Amiri’s motion was
time barred under either subsection because the district court
granted summary judgment 18 months prior, and motions pursu-
ant Rule 60(b) (1) and (3) must be made “no more than a year after
the entry of the judgment or order.” See Fed. R. Civ. P. 60(c)(1).
        Likewise, Amiri’s motion fails under the catchall that allows
the reopening of a judgment for “any other reason that justifies re-
lief,” because he failed to demonstrate the existence of exceptional
circumstances. See Fed. R. Civ. P. 60(b)(6); Cano, 435 F.3d at 1342.
Indeed, none of the reasons Amiri gave in support of his motion --
including the University’s alleged wrongdoing or his ability to pay
docketing fees and attend trial -- were relevant to the court’s deci-
sion that Eleventh Amendment immunity barred his suit. As a re-
sult, Amiri failed to justify the relief that he sought, and the district
court did not abuse its discretion in denying his motion.
       AFFIRMED.